Citation Nr: 1031179	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-29 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for bilateral knee 
disorders, also claimed as secondary to residuals of an in-
service left ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 
1972 to February 1974.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 
The Veteran had a hearing before the Board in June 2010 and the 
transcript is of record.

The issue of entitlement to service connection for a left 
ankle disorder has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it and it is referred to the AOJ for appropriate 
action.  

The bilateral knees issue is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will notify 
the Veteran if further action is required on his part.  


FINDING OF FACT

The Veteran does not have a current diagnosis of a psychiatric 
disorder related to any incident of his military service.




CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110 and 5107 (West 2002); 38 
C.F.R. §§ 3.303 and 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in January 2006 and March 2006.  Those letters 
advised the Veteran of the information necessary to substantiate 
his claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 
March 2006 letter also explained how disability ratings and 
effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The claimant 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  The Board 
notes the Veteran indicated he met with a psychiatrist every week 
while on active duty at his Air Force Base.  Efforts were made by 
the RO to obtain any and all mental health records from the 
Veteran's Air Force Base, but to no avail.  Indeed, the Air Force 
Base affirmatively indicated no mental health records existed 
with respect to the Veteran and his specific service dates. 

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Board concludes an examination is not needed in this case.  
As will be explained below, there is no medical evidence that the 
Veteran has a current psychiatric disorder definitively diagnosed 
other than drug dependency.  Service connection for drug 
dependency is barred as a matter of law.  VAOPGCPREC 7-99; see 
also VAOPGCPREC 2-98.  The Veteran's service treatment and 
personnel records, moreover, are silent as to any in-service 
event, injury or disease that could be responsible for a mental 
health condition.  The Veteran claims his disciplinary problems 
stem from a psychiatric disorder incurred in the military.  As 
will be explained below, the Veteran has never been diagnosed 
with a mental health condition (other than drug dependency).  As 
such, there is no indication that he has a current disability 
that could be related to an in-service event.  For these reasons, 
the Board concludes the duty to provide the Veteran with a VA 
examination has not been triggered.  McLendon, 20 Vet. App. 79 
(2006).  In the absence of a current psychiatric diagnosis, a VA 
examination would serve no useful purpose. 

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

The Veteran claims he developed a psychiatric disorder due to his 
military service.  Specifically, he testified before the Board 
that he went in the Air Force promised a particular job and, 
instead, was assigned to be a painter.  He felt very discouraged 
and resentful that he acted out.  He testified that he underwent 
disciplinary proceedings several times during his military 
service and was forced to see a psychiatrist every week.  He does 
not know if he was diagnosed in the military, but feels his 
current mental disorder is related to his military service.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses of a psychiatric condition.  
The RO made additional efforts to obtain any and all mental 
health treatment records from the Veteran's Air Force Base, but 
to no avail.  Rather, the Air Force Base responded indicating no 
mental health treatment records exist for the Veteran during his 
military service dates.  Personnel records confirm the Veteran 
did, indeed, receive disciplinary punishment several times for 
tardiness, theft, insubordination and going AWOL.  The Veteran 
received an administrative discharge due to his behavior and the 
Veteran conceded he did not want to be in the Air Force anymore 
and felt his behavior was due to "immaturity."  

In short, while service personnel records confirm the Veteran had 
disciplinary problems in the military due to a lack of desire to 
be in the Air Force and "immaturity," his military records are 
devoid of any findings consistent with in-service incurrence of a 
psychiatric disorder.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. 
§ 3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.

The pertinent inquiry then is whether the Veteran currently has a 
diagnosed psychiatric disorder related to his in-service 
disciplinary problems or any other incident of his military 
service.  The Board concludes he does not.

After service, medical records are silent as to any psychiatric 
treatment for decades.  In April 1991, the Veteran was 
hospitalized in a drug rehabilitation program for drug 
dependence.  Multi-substance dependency, to include cocaine, 
marijuana and alcohol, is prevalent in the Veteran's VA 
outpatient treatment records through 2009.  VA outpatient 
treatment records also indicate treatment for anger management 
control and an October 2002 positive depression screening test, 
but drug dependency is the only mental health condition 
definitively diagnosed.  

To the extent the Veteran is claiming his drug addiction is 
directly due to his military service, the claim must be denied as 
a matter of law.  That is, the Board notes that direct service 
connection for a disability that is a result of a claimant's own 
abuse of alcohol or drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990.  VAOPGCPREC 7-
99; see also VAOPGCPREC 2-98.  That is because section 8052 of 
the Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), Public 
Law No. 101-508, § 8052, 104 Stat. 1388, 1388-351, amended the 
status governing line of duty determinations and the definition 
of a "service-connected" disability.  38 U.S.C.A. §§ 101(16) 
and 105(a).  VA General Counsel precedent opinions are binding on 
the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).

Unfortunately, there simply is no medical evidence of a 
definitive diagnosis of any mental health disorder, other than 
drug dependency, in the claims folder.  While there is an October 
2002 VA outpatient treatment record indicating a positive 
screening for depression, depression was never clinically 
diagnosed.  More importantly, depression, even if definitively 
diagnosed, has never been medically attributed to his military 
service.  

The Board has considered the Veteran's statements describing his 
in-service disappointment with his MOS and in-service psychiatric 
treatment. In accordance with the recent decision of the United 
States Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006), the Board concludes that 
the lay evidence presented by the Veteran concerning his 
continuity of symptoms after service is credible regardless of 
the lack of contemporaneous medical evidence.  However, the 
Veteran's claims fail based upon the lack of medical evidence of 
a current disability.  For service connection to be established 
by continuity of symptomatology there must be medical evidence 
that relates a current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

In other words, despite the Veteran's complaints of mental health 
symptomatology in the military and thereafter, no medical 
professional has ever diagnosed the Veteran with a chronic 
psychiatric disorder related to that symptomatology.  Service-
connection first and foremost requires a diagnosis of a current 
disability.  Complaints of pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.  See also Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  To the extent that the October 2002 positive screening 
for depression is a disability, again no medical professional has 
ever linked depression to any in-service incident. 

Without a current diagnosis related to his military service, 
service connection is not warranted.  As reflected by the 
discussion above, the preponderance of the evidence is against 
the Veteran's claim. As such, the benefit-of-the-doubt rule does 
not apply. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder is 
denied.


REMAND

The Veteran claims he injured his left ankle and bilateral knees 
playing basketball in the military.  In the alternative, it 
appears the Veteran also contends his bilateral knee disorders 
are attributable to his left ankle disorder, which he claims was 
incurred in the military.

The Veteran's service treatment records confirm in December 1973 
the Veteran sprained his left ankle playing basketball.  At that 
time, x-rays were negative and the Veteran was sent immediately 
back to active duty.  The Veteran did not complain of knee pain 
or a knee injury at that time.  Rather his August 1972 induction 
examination notes he self-reported entering the military with a 
knee injury from municipal football prior to his military 
service.  He further noted his knee would "lock" on him, but 
that he had not experienced any problems with his knees in four 
years.  On examination, at that time, the examiner found no knee 
abnormality.  On separation, however, the January 1974 exit 
examination again noted the Veteran's self-reported "trick 
knees" since childhood, but found no evidence of a current knee 
condition.

After service, the Veteran did not seek treatment for his knees 
until 2005, over three decades after service.  At that time, the 
Veteran was found to have a ruptured quadriceps tendon afflicting 
his right knee.  Thereafter, VA outpatient treatment records 
through 2009 consistently indicate complaints and treatment for 
bilateral knee pain, to include x-ray evidence of degenerative 
changes.  

The Veteran is not currently service-connected for any 
disability, to include his left ankle.  It is clear from his 
testimony, however, that he feels he currently has a left ankle 
disorder related to the in-service December 1973 injury.  This 
issue has never been adjudicated by the RO and, as indicated in 
the introduction, is referred to the RO for proper adjudication.

The issue, however, is "inextricably intertwined" with the 
bilateral knee claims on appeal here because the Veteran, at 
least in part, claims his bilateral knee disorders are causally 
related to his in-service left ankle injury or residuals thereof.  

The Court has held that all issues "inextricably intertwined" 
with an issue certified for appeal, are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 Vet. 
App. 181 (1991).  This aspect of the Veteran's claim, therefore, 
must be adjudicated after complete development and adjudication 
of his left ankle claim.  

Additionally, while the Veteran was provided a VCAA letter in 
January and March 2006 advising him of the laws and regulations 
with regard to service connection claims in general, neither 
letter advised the Veteran of the evidence necessary to 
substantiate a service connection claim based on the theory that 
the disorder is "secondary" to some other service-connected 
disability.  Corrective action is required.  

As indicated above, there is also some evidence that the Veteran 
may have entered the military with a pre-existing condition 
affecting both his knees.  Service connection may still be 
established, however, if a pre-existing condition was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

The Veteran has never been afforded a medical examination to 
ascertain whether any of the Veteran's current knee diagnoses 
could be "secondary to" or otherwise related to the December 
1973 left ankle injury, his current residuals of the left ankle 
injury (if any), or, to the extent his knee disorders pre-existed 
his military service, were aggravated beyond the natural 
progression of the disease due to any incident of his military 
service. 

For reasons asserted above, the Board finds the medical evidence 
is insufficient to decide the case and, therefore, a VA 
examination is indicated. See McLendon, 20 Vet. App. 79.

The RO/AMC should also take this opportunity to obtain VA 
outpatient treatment records from January 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that all VCAA notice 
obligations are satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent. In particular, 
the RO should send the Veteran and his 
representative a letter advising them 
specifically of the laws and regulations 
pertaining to secondary service 
connection claims for his claimed bilateral 
knee disorders, also claimed as secondary to 
a left ankle disability. 

2.  Obtain the Veteran's medical records from 
the VA medical system in Cleveland, Ohio from 
January 2009 to the present.  All efforts to 
obtain VA records should be fully documented, 
and the VA facility must provide a negative 
response if records are not available.

3.  After the above records are obtained, to 
the extent available, schedule the Veteran 
for an orthopedic examination to ascertain 
any and all current diagnoses of his 
bilateral knees and their likely etiology.  
The examiner is asked to specifically address 
the following questions:

*	Whether the Veteran has current 
bilateral knee disorders that are 
directly related to the December 
1973 basketball injury to his left 
ankle or residuals from the injury, 
or any other incident of his 
military service versus his post-
service 2005 right knee quadriceps 
tendon rupture; 
*	Whether any current bilateral knee 
disorder was caused or aggravated 
by any current left ankle disorder.
*	Whether the Veteran entered his 
military service with pre-existing 
bilateral knee disabilities in light 
of the August 1972 and January 1974 
entrance and separation examination 
notations and, if so, if any pre-
existing knee condition increased in 
severity during service beyond the 
natural progress of the condition(s) 
and/or was subject to a superimposed 
injury or disease during service.   

Pertinent documents in the claims folder 
must be reviewed by the examiner, to include 
a copy of this Remand, and the examiner 
should provide a complete rationale for any 
opinion given without resorting to 
speculation.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

4.  After full development and 
adjudication of all inextricably 
intertwined claims, to include 
entitlement to service connection for a 
left ankle disorder, the RO should then 
readjudicate the Veteran's claim. If the 
claim remains denied, issue a supplemental 
statement of the case to the Veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).
_____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


